OFFICE   OF   THE   ATTORNEY    GENERAL   OF TEXAS

                           AUSTIN




Honorable Chas. E. Reegan
District Attorney
Falls.County
Marlin, Texas

Dear Sir:




field notes was discovered at the time they were compiled,
but In 1939 it was discovered that the new field notes made
a change in the boundary line between McCollum Common
School District and Slade Chapel Common School District so
that six or seven hundred acres of land was taken from the
latter district and added to the UcCollum district. Your
letter continues as follows:
        "The minutes of the County Board of
    Trustees of Rev. 5, 1932, page 209 read
Honorable Chas. E. Reagan, Page 2


          as follows: 'The County Board met in
          called meeting Nov, 5 with all members
          present. Boundaries of all school dis-
          tricts in the county were re-established
          and redefined according to the field
          notes recorded in Book 1, District Record
          of Schools, on pages ----.* The minutes
          are signed by Miss Lois Souther as County
          School Superintendent and Secretary of
          the Board, but are not signed by the
          president of the board. . .
                "The boundary lines given by these
          rield notes correspond with those given
          by the field notes of 1895 except on the
          N. E. corner of the district where six or
          seven hundred acres of land VMS taken
          rrom the Glade Chapel District and added
          to the McCollum District. However, even
          though the field notes of 1932 show a
          change in the N. E. boundary line, the
          line given by the field notes of 1895
          has always been used as the correct bouna-
          ary. In fact no one in either the Glade
          or McCollum Districts knew of any change
          having been-made until recently. A few
          weeks past the trustees of the McCollum
          District read the 1932 field notes and
          noticed the change in the N. E. boundary
          line, and are now contending for the aa-
          aitional territory.
                "     . The only record that shows
          any chenie'is the field notes of 1932,
          compiled by Mr. Harris. The McCollum
          trustees contend that the County Board
          made the change in 1932 when they approved
          the field notes compiled by Vx. Harris.
          The Glade Chapel trustees contend that
          the minutes of the Commissioners' Court
          and the county board do not show a change
          had ever been legally made and that the
          county board did not have the authority
          to make the change in 1932 even if that
          was their intention; . . .
                *Under these conditions, which, in
          your opinion, is the correct boundary
Honorable Chae. E. Reagan, Page 3



          line between these two districts; the
          one given by the original field notes
          of 1895 or the one given by the field
          notes of 1932 as compiled by &. Harris
          and approved by the County Board of Trus-
          tees?"
          We hove omitted the metes and bounds descrip-
tions from the Commissionerst Court records of 1895, and
from the "Record of Schools" of 1932, which you quote at'
great length, because we do.not think they are material
in arriving at our answer to your question,
          In 1932 there were two statutes in effect that
control the answer to this question, and those were Section
2 of Rouse Bill No. 220, Forty-rirst Legislature, First
Called Session (Article 2742e), and Section 1 of House Bill
No. 25, Forty-first Legislature, First Called Session (Ar-
ticle 2742f). House Bill No. 25 has since been amended,
which is immaterial to this discussion.
          Section 2 of said House Ml1   NO. 220 (Article
2742e), in 1932, read as follows:
              "Sec. 2. That on and after the pass-
         age of this Act the County Board of School
         Trustees in any county in this State shall
         have authority and full power to create
         Common School Districts, to subdivide dis-
         tricts, and to change boundary lines of
         any or allCommon School Districts leg-
         ally coming under the jurisdiction of the
         County Board of School Trustees, subject
         to the supervision of the District Court
         having jurisdiction over the county where
         the County Board is appointed or elected;
         provided that before any changes may be
         made in boundary l.inesof school dis-
         tricts the trustees of the Common School
         Districts affected shall be notified to
         appear before the County Board for a hear-
         ing, and after said hearing, or the date
         set for said hearing, the County Board of
         Trustees may pass such order or orders as
         will carry out the provisions of this Act;
         provided, further, that the trustees of
         the districts affected may appeal from the
         decision of the County Board to the Dis-
         trict Court."
Honorable C&s.   i;.Reagan, Fage 4


          Section 1 of said Bousc Bill No.   25   (Article
2742f), in 1932, read as follows:

            "In each county of this State the
         County Board of Trustees shall have
         the authority, when duly petitioned as
         herein provided, to detach from and an-
         nex to any school district territory
         contiguous to the common 'boundaryline
         of the two districts; provided the
         Board of Trustees of the district to
         which the annexation ~1sto be made ap-
         proves, by majority vote, the proposed
         transfer of territory and provided, fur-
         there, that where the territory to be de-
         tached exceeds ten per cent (105) of the
         entire district the petition must be
         signed by a majority of the trustees of
         said district in addition to a majority
         of the qualified voters of the territory
         to be detached. The petition shall give
         the metes and bounds of the territory to
         be detached from the one and added to
         the other district and must be signed
         by a majority of the qualified voters
         residing in the said territory so de-
         tached. Upon receipt of the said peti-
         tion, duly signed, and upon notice of the
         approval of the proposed annexation by
         the Board of Trustees of the district to
         which the territory is to be added, the
         County Board of Trustees shall pass an
         order transferring the said territory
         and redefining the boundaries of the dis-
         tricts affected by said transfer, the sala
         order to be recorded in the Minutes of the
         County Board of Trustees. Provided that
         no school district shall be reduced to an
         area of less than nine square miles."
         It will be noticed that in 1932 House Bill No.
 220 (Article 27420) specifically provided that Wbefore any
 changes may be made in boundary lines of school districts
 the trustees of the Common School Districts affected shall
 be notified to appear before the County Board for a hear-
 ing."   '6~think that it was absolutely necessary that this
 provision be complied r*ithbefore the changing of the
 boundary line between two common school districts COUid be
Honorable Chas. E. Reagan, Page 5



valid, and this view is eupported by the opinion in the
case OS Board of School Trustees of Young County vs. EM-
lock Common School District (Comm. App.), 55 S. W. (2d) 538,
decided December 22, 1932, in which the above quoted House
Bill No. 220, and House Bill No. 25 are discussed, and in
which the Court said:
              We are in accord with the hold-
          ing of the Court of Civil Appeals, in
          this case, to the effect that the two
          acts mentioned, having been passed at
          the same session of the Legislature,
          and both comprehending the matter of
          authority in the county board of school
          trustees to change boundary lines of
          common school districts, should be con-
          strued together as being supplementary
          to each other in the last-named respect.
          So construing said acts together leads
          to the conclusioh that the Legislature
          intended the provision for notice and
          hearing, contained in section 2 of
          House Bill 220, to operate as a limi-
          tation of the authority conferred on
          the county board by the other act, so
          far as a change in the boundary lines
          of a common school district is involved.
          Compliance with said provision was pre-
          requisite to the exercise by the county
          board of school trustees of Young County,
          of authority to change the boundary lines
          of the Bullock Common School District,
          and, since there was no such compliance,
          the order for such change was unauthorized
          and therefore is invalid."
          In view of the fact that this case decides this
question directly and is the latest authority, we will not
review the various other cases that dealvrith these stat-
utes and touch this question indirectly, because we have
the same feeling about these cases, as well as all school
law cases in general, that Justice Valthall had in the case
of Saragosa Independent School District vs. County Trustees
of Reeves County, 53 S. W. (2d) 1028, when he said:
             We think it would be more confus-
          idg than enlightening to review the sev-
          eral holdings of the courts . . .*
.   .
        .a.-




        Honorable Chas. E. Reagan, Page 6




                   In the question before us the County Board of
         School Trustees of Falls County had no authority to change
         the boundary lines between the two common school districts
         involved except in the manner prescribed by statute. There-
         fore, nur answer to your question is that according to the
         facts given us the boundary line under the field notes of
         1895 is the correct boundary line between the two districts.

                                          Yours very truly

                                     ATTOIiRTEY
                                              Gi!!NERAL
                                                      OF TEXAS


                                     BY
                                                Cecil C. Rotsch
                                                      Assistant

          CCR:FG

         APROVED   Aug. 7, 1939
         GERALD C. U.NN
         ATTO-RNEYGEISJRALOF TEXAS

          Approved:
          OPINIOK COMMITTEE
          By RXF, Chairman